UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4698


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE THOMAS WORSHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:13-cr-00027-HCM-TEM-1)


Submitted:   March 27, 2014                 Decided:   April 4, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Suzanne V.
Katchmar, Assistant Federal Public Defender, Caroline S. Platt,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Norfolk, Virginia, for
Appellant.    Howard Jacob Zlotnick, Assistant United States
Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Willie      Thomas       Worsham          pled    guilty,    without             a    plea

agreement, to escape, 18 U.S.C. § 751(a) (2012) and assaulting a

federal    officer,        18    U.S.C.         §    111(a)(1)(a),        (b)       (2012).              At

sentencing, the district court applied a four-level enhancement

for use of a dangerous weapon, U.S. Sentencing Guidelines Manual

(“USSG”), § 2A2.2(b)(2)(B) (2011), based on the following facts.

In November 2012, Worsham failed to return after a weekend pass

from    his   term       of   imprisonment.               The    United        States          Marshal

Service began looking for Worsham and ultimately located him in

February      2013.           Deputy        U.S.        Marshals    Stanton              and       Titus

approached Worsham’s vehicle and identified themselves as U.S.

Marshals; Worsham put his car in reverse and attempted to drive

away.      Stanton       reached       into         Worsham’s     car     to    turn       off       the

ignition, but Worsham put the car in drive and “floored” the

accelerator, dragging Stanton alongside the vehicle.                                           Stanton

sustained significant injuries to his left arm.

              At     sentencing,            Worsham            received         a        four-level

enhancement        for    “use     of       a       dangerous     weapon,”           among         other

enhancements.            Based    on    a       total    offense    level           of   26        and   a

criminal history category of VI, Worsham’s advisory Guidelines

range was 120 to 150 months’ imprisonment.                           The court imposed a

120-month sentence.             Worsham noted a timely appeal.



                                                    2
            Counsel        has     filed      a       brief     pursuant       to        Anders     v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious       grounds        for    appeal         but     questioning         whether        the

district     court        erred        in     applying              the     dangerous          weapon

enhancement under USSG § 2A2.2(b)(2)(B).                                  Worsham has filed a

pro   se   supplemental          brief      in        which    he     also     challenges           the

dangerous weapon enhancement.

            This court reviews a sentence for reasonableness under

an abuse of discretion standard.                         Gall v. United States, 552

U.S. 38, 51 (2007).              This review requires consideration of both

the   procedural        and   substantive             reasonableness          of     a    sentence.

Id.; see United States v. Lynn, 592 F.3d 572, 575 (4th Cir.

2010).       In       determining       the      procedural           reasonableness           of    a

sentence,     we       consider        whether         the     district       court          properly

calculated        the     defendant’s         Guidelines              range,       treated          the

Guidelines       as     advisory,       considered            the    18     U.S.C.       §   3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                                        Gall, 552

U.S. at 51.           A sentence imposed within the properly calculated

Guidelines       range     may    be     presumed        reasonable           by    this      court.

United States v. Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir.

2010).

            We have reviewed the record and find that the sentence

imposed     by     the     district         court       was      both       procedurally          and

                                                  3
substantively reasonable.               A car may qualify as a “dangerous

weapon” under USSG § 2A2.2.              See USSG § 2A2.2 cmt. n.1.         Worsham

argues, however, that there was no evidence that he used the car

“with the intent to commit bodily injury.”                   He asserts that he

was merely trying to evade apprehension.                However, we find that

the requisite intent to commit bodily injury can be reasonably

inferred from Worsham’s actions.                 See, e.g., United States v.

Garcia,     34   F.3d     6,    10-11     (1st   Cir.   1994)    (upholding      the

dangerous weapon enhancement where officer was injured jumping

out of the way of defendant’s car during attempted getaway).

            In accordance with Anders, we have reviewed the entire

record    and    have     found    no     meritorious       issues   for    appeal.

Accordingly,     we     affirm    the    district   court’s     judgment.        This

court requires that counsel inform Worsham, in writing, of his

right to petition the Supreme Court of the United States for

further review.         If Worsham requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this Court for leave to withdraw from

representation.         Counsel’s motion must state that a copy thereof

was served on Worsham.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court    and    argument    would   not   aid    the

decisional process.

                                                                           AFFIRMED

                                           4